In moving for summary judgment, the defendants bore the initial burden of establishing their prima facie entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The Supreme Court properly concluded that the defendants failed to meet that burden. Since the defendants did not meet their prima facie burden, it is unnecessary to consider the adequacy of the opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Gestetner v Teitelbaum, 52 AD3d 778 [2008]). Mastro, J.P., Balkin, Eng and Leventhal, JJ., concur.